DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Horneber (20080068726 A1) teaches A wide-angle lens assembly, comprising: a first lens (L1) having negative refractive power, and the first lens comprising a convex surface facing an object side and a concave surface facing an image side; a second lens (L2) having negative refractive power; a third lens having refractive power, and third lens (L3); a fourth lens (L4) having positive refractive power, and the fourth lens comprising a convex surface facing the object side; a fifth lens (L5) having refractive power; a sixth lens (L6) having refractive power, and  ; a seventh (L7) ; a seventh lens having positive refractive power; an eighth lens (L8) having positive 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “A lens arrangement consisting ten lenses in which the third lens comprising a convex surface facing the image side and the sixth lens comprising a concave surface facing the object side and a convex surface facing an image side  additionally the claimed features as presented in independent claim 2 “the fifth lens and the sixth lens form a doublet lens” and additionally the claimed features as presented in independent claim 3 “the wide-angle lens assembly does not satisfies: 2.l≤f56/f.≤3C; wherein f56 is an effective focal length of a combination of the fifth lens and the sixth lens, and f is an effective focal length of the wide-angle lens assembly”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             	January 16, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872